DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the gear train" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2, 6, 9, 10, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vukovich et al. (herein Vukovich) (US 2003/0035734) in view of Park (US 2008/0256950).Regarding Claim 1:In Figures 1-3, Vukovich discloses a pump assembly (12, 14, 16) comprising: a mounting structure (18, 40); a pump mechanism (16) coupled to the mounting structure (mounted to 18 as seen in Figure 1), the pump mechanism (16) including an input shaft (23) configured to be rotatably coupled with an output shaft (30) of a prime mover engine (see paragraph [0019]); and a starter motor (12) coupled to the mounting structure (coupled to 18 as seen in Figure 1), the starter motor (12) coupled with the input shaft of the pump mechanism (via inner race 22) for rotatably driving the input shaft by a selective engagement mechanism including an overrunning clutch (14, see Figures 2B-C and paragraphs [0020]-[0021]) comprising: an outer race portion (20) surrounding at least a portion of the input shaft (23) of the pump (extended shaft 21 of the outer race 20 surrounds the input shaft 23 as seen in Figure 1); an inner race portion (22) defined by the input shaft of the pump (the input shaft 23 is an extended shaft of the inner race 22); and a plurality of rollers (32) disposed between the inner race portion (22) and the outer race portion (20) for providing selective rotational engagement therebetween (engaged mode seen in Figure 2B and disengaged mode shown in Figure 2C).Vukovich discloses a plurality of rollers (32) and so fails to disclose a plurality of ball bearings disposed between the inner race portion and the outer race portion. However, in Figures 1-3, Park discloses a similar overrunning clutch (170, see Regarding Claim 2:Vukovich as modified by Park discloses the pump assembly, wherein the mounting structure is configured to be mounted to the prime mover engine (as seen in Figure 1, a part of the mounting structure (40) is mounted to the prime mover engine’s shaft 30). Regarding Claim 6:Vukovich as modified by Park discloses the pump assembly, wherein the starter motor is coupled with the input shaft of the pump mechanism by a mechanical coupling including one or more of a gear drive and a chain drive (gear 24 formed on the outer race 20 is coupled to a chain 72, see paragraph [0025]).Regarding Claim 9:Vukovich as modified by Park discloses the pump assembly, wherein the starter motor is assembled over the input shaft of the pump mechanism (as seen in Figure 1, the starter motor chain 72 is assembled over the top portion, i.e., the inner race 22 of the Regarding Claim 10:Vukovich as modified by Park discloses the pump assembly, wherein the selective engagement mechanism provides selective rotational driving engagement (see Figure 2B and paragraphs [0020], [0029]-[0030]) and disengagement (see Figure 2C and paragraphs [0021], [0028]) between the starter motor and the input shaft of the pump mechanism.Regarding Claim 13:Vukovich as modified by Park discloses the pump assembly, further comprising a power coupling for selectively coupling the starter motor with a power source for energizing the starter motor (as stated in paragraph [0028] the system can switch the motor 12 on and off. Further in paragraph [0031]-[0032] it is stated that the motor is connected to the electrical system of an automobile and can be used to charge a battery when the motor is operated in a generator mode. This indicates the presence of a power coupling between the motor and a battery wherein it is well known that automobile batteries are used to drive such motors via a vehicle control system, see paragraph [0026]).Regarding Claim 14:Vukovich as modified by Park discloses the pump assembly, wherein the power coupling includes a battery coupling in paragraph ([0031]-[0032] it is stated that the motor is connected to the electrical system of an automobile and can be used to charge a battery when the motor is operated in a generator mode, indicating that the power coupling is a battery coupling).Regarding Claim 15:Regarding Claim 17:Vukovich as modified by Park discloses the pump assembly, further comprising a starter control for selectively energizing the starter motor (as stated in paragraph [0028] the system can selectively switch the motor 12 on and off).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vukovich et al. (herein Vukovich) (US 2003/0035734) in view of Park (US 2008/0256950) in further view of Hannah et al. (herein Hannah) (US PG Pub 2017/0204829).
Vukovich as modified by substantially discloses all the claimed limitations but fails to disclose a pressure washer. However, in Figure 1, Hannah discloses a pump assembly, wherein the mounting structure (structure surrounding starter gear 106, henceforth referred to as MS) is configured to be mounted to a pressure washer chassis (the housing of 108 is the pressure washer chassis and as seen in Figure 1, MS is mounted on said pressure washer chassis, see paragraph [0018]), and wherein the prime mover engine is mounted to the pressure washer chassis (not shown but described in paragraph [0018]).Hence, based on Hannah’s teachings, it would have been obvious to one of ordinary . 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vukovich et al. (herein Vukovich) (US 2003/0035734) in view of Park (US 2008/0256950).
Vukovich as modified by substantially discloses all the claimed limitations but fails to disclose that the power coupling includes a plug for coupling with a residential electric system.
However in Figures 6-7, Hansen discloses a similar battery powered motor (120), wherein the battery (622) is rechargeable and includes a power coupling (wire with plug, see Figure 7) that can plugged directed into a residential electrical system (wall outlet, as seen in Figure 7) (see paragraph [0049]).
Hence, based on Hansen’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have replaced Vukovich’s battery with a rechargeable battery that comprises a power coupling with a plug that could be coupled with a residential electrical system (of the type taught by Hansen), in order to easily recharge the battery as and when required.
Allowable Subject Matter
Claims 4, 7 and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 states that the pump mechanism is an axial piston pump. The pump disclosed by Vukovich is a gear pump and so modifying this pump to be an axial piston pump would require substantial reconstruction and would potentially render Vukovich’s system inoperative as intended. 
Claim 7 states that the starter motor provides sufficient torque to start the prime mover engine. Vukovich clearly states that the engine drives the motor and not the other way around. The clutch (14) is designed to prevent the motor from driving the engine shaft (see paragraph [0028]: “It should be appreciated that in this operational mode, when the vehicle engine is off or at below idle speeds, and the output shaft 22 of the electric motor 12 causes the outer race 20 and the inner gear pumping element 42 of the pump 16 to spin that, by the nature of the one-way clutch assembly 14, the outer race 20 rotates in freewheel about the inner race 22 without imparting any force on the vehicle engine power input 30.”).
Claim 11 states that the clutch is configured to engage to allow transmission of rotational force from the starter motor to the input shaft of the pump mechanism. However, Vukovich discloses that input shaft (23) imparts rotation to the motor when the clutch in engaged and not vice versa as claimed (see paragraph [0030]). Claim 12 is dependent on claim 11 and so is also allowable.

Claims 18-19 are allowed. Reasons were discussed previously in the office action dated 01/21/2021. 
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 21 includes the limitation: “a starter motor coupled to the pump assembly mounting structure, the starter motor coupled with the input shaft of the pump mechanism for rotatably driving the input shaft for starting the prime mover engine.” Vukovich clearly states that the engine drives the motor and not the other way around. The clutch (14) is designed to prevent the motor from driving the engine shaft (see paragraph [0028]: “It should be appreciated that in this operational mode, when the vehicle engine is off or at below idle speeds, and the output shaft 22 of the electric motor 12 causes the outer race 20 and the inner gear pumping element 42 of the pump 16 to spin that, by the nature of the one-way clutch assembly 14, the outer race 20 rotates in freewheel about the inner race 22 without imparting any force on the vehicle engine power input 30.”). 
It is recommended that claim 1 be amended to state that the starter motor drives the input shaft for starting the prime mover engine. Doing so would potentially overcome Vukovich’s teachings wherein Vukovich’s motor is broadly viewed as a starter motor since it is capable of starting the pump. 
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-7 and 9-17 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746